Title: From George Washington to Colonel George Baylor, 25 April 1777
From: Washington, George
To: Baylor, George



Dear Sir,
Morris Town Apl 25th 1777

Your favor of the 14th is this day come to hand, & for the Instructions you require respecting your Cloathing, I refer you to mine of 28th Ulto the receipt of which you now acknowledge.
The Mode of exchange you speak of (large Men for small of other Regiments) I have no sort of Objection to, provided, the Men receiv’d & given in exchange are made fully acquainted with the Particulars before-hand, & voluntarily accord to it.
The Captaincy become vacant in your Regiment is to be fill’d by a Mr John Swan of Fredk County Maryland, a Gentleman strongly recommend’d to me by some Members of Congress, & whom (from other accounts) you will find fully Qualified to give great satisfaction in the Execution of his duty—He is at present under Confinement in Philada occasion’d by a Wound received in an Action near this place some time ago, I have wrote him to Join you with all convenient expedition & receive your Instructions how he is to proceed.
I repeat my request that you will send on your Regiment, Troop by Troop, as fast as you can equip them. I am Dear Sir Yr mo. Obed. Servt

Go: Washington

